Citation Nr: 1033799	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post femur fracture of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1987, to May 
29, 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board finds that additional development is necessary before a 
decision on the merits of the claim can be reached.

VA outpatient treatment reports dated through December 2008 have 
been associated with the claims file.  The Veteran submitted a 
statement dated in August 2009 and indicated that additional 
medical records pertaining to his claim could be found at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee.  Because there 
may be outstanding VA medical records that contain information 
pertinent to the Veteran's claim, an attempt to obtain such 
records should be made.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran indicated in his November 2008 substantive appeal 
that his service-connected disability had worsened since the time 
of his VA examination in March 2008.  When a Veteran alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate the 
current degree of impairment, particularly if there is no 
additional medical evidence that addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997) (Veteran entitled to a 
new examination after a two- year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment 
reports from the Mountain Home VAMC dated 
since December 2008.

2.  Schedule the Veteran for A VA 
orthopedic examination to determine the 
extent of his left femur disability.  The 
examiner should review the claim file and 
should note that review in the report.  All 
necessary tests and studies, including 
range of motion studies, should be 
conducted.  The report must discuss any 
weakened movement, excess fatigability with 
use, incoordination, painful motion, or 
pain with use, and provide an opinion as to 
how those factors result in any limitation 
of function.  If the Veteran describes 
flare-ups of pain, the examiner must offer 
an opinion as to whether there would be 
additional limits on functional ability 
during flare-ups.  All losses of function 
due to problems such as pain should be 
equated to additional degrees of limitation 
of flexion and extension beyond that shown 
clinically. DOUBLE CHECK VAX FOR ANKLE 

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


